Citation Nr: 1011923	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected right knee osteochondritis 
dissecans with loose body and mild degenerative arthritis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to December 
1989. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The TDIU issue has not been adjudicated or otherwise 
developed for appeal; however, as it is raised by the record 
and part and parcel of the increased rating claim also being 
remanded herein, the Board must remand the TDIU issue.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran filed a claim for increase in February 2005.  In 
the May 2005 rating action on appeal, the RO considered the 
findings contained in September 2004 private treatment 
records and a March 2005 VA examination and denied the claim.  

In his June 2005 notice of disagreement, the Veteran reported 
continuing problems with his service-connected right knee, 
specifically that he underwent an orthoscopic debridement for 
loose bodies.  Medical records pertaining to surgery in May 
2005 are in the record.  In his January 2007 VA Form 9 
substantive appeal, the Veteran indicated that his right knee 
symptomatology had increased in severity, as he was 
experiencing increased pain and limitation of movement.  He 
added that in addition to his current condition, he also has 
a right knee meniscal tear.  

The Veteran was afforded a VA examination in November 2007 
during which he referred to surgery in May 2006 (emphasis 
added).  In a February 2008 supplemental statement of the 
case, the RO advised the Veteran to submit evidence regarding 
to any May 2006 surgery.  There are no records in the file.  

In a July 2008 statement, the Veteran again asserted that his 
service-connected right knee condition has worsened since the 
surgery performed in May 2006 (emphasis added).  The record 
does not contain any treatment records for the 2006 calendar 
year pertaining to the Veteran's service-connected right 
knee.  On remand, the AMC/RO should ask the Veteran to 
clarify when he underwent surgery on his knee and obtain all 
treatment records pertaining to his right knee since February 
2004.   

During the course of the appeal, the Veteran underwent 
surgery at least once (in May 2005).  Consideration of staged 
ratings is appropriate for an increased-rating claims when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

At the November 2007 VA examination, the examiner indicated 
that the effect of the Veteran's right knee condition on his 
usual occupation was unknown.  In February 2010 written 
argument, the Veteran's representative noted that the 
Veteran's knee has progressively worsened "causing him not 
to be able to work."  Included with the argument was a copy 
of a letter from the Veteran to his Congressional 
representative in which he reported that he had not worked 
since January 2009.  Given the Veteran's assertions that his 
knee has worsened and that the is unable to work, another 
examination is warranted.  

Entitlement to a TDIU is raised where a Veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability.  Roberson, 251 F.3d at 1378; Jackson v. 
Shinseki, 587 F.3d 1106 (2009) (holding that an inferred 
claim for a TDIU is raised as part of an increased rating 
claim only when the Roberson requirements are met).

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16(a).

Given the evidence of a medical disability, the Veteran's 
claim for the highest rating possible, and the evidence of 
unemployability, the record raises a claim for a TDIU under 
Roberson.  Future adjudication of the Veteran's claim should 
include the issue of TDIU, in accordance with Rice.

In the case of a claim for a TDIU, the duty to assist 
requires that VA obtain an examination that includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia v. Brown, 7 
Vet. App. 294 (1994).  The VA examinations conducted to date 
did not address the question.  

Furthermore, the Veteran does not currently meet the 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  
VA policy is to grant a TDIU in all cases where service 
connected disabilities preclude gainful employment, 
regardless of the percentage evaluations.  38 C.F.R. § 
4.16(b).  However, the Board is prohibited from assigning a 
TDIU on the basis of 38 C.F.R. § 4.16(b) in the first 
instance without ensuring that the claim is referred to VA's 
Director of Compensation and Pension (C&P) for consideration 
of an extraschedular rating under 38 C.F.R. § 4.16(b).  
Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
complaints related to his service-
connected right knee disability since 
February 2004.  The Veteran should clarify 
when he had surgery; specifically, whether 
he underwent surgery in May 2006.  
Subsequently, the RO/AMC should obtain the 
identified records and associate those 
records with the claims file.

2.  Ask the Veteran to report his 
employment history and clarify whether he 
is currently employed.  

3.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination in order to determine the 
current level of severity of his service-
connected right knee condition and whether 
that condition prevents him from obtaining 
and keeping employment.  The claims folder 
should be made available to the examiner 
for review.  Any indicated evaluations, 
studies, and/or tests deemed to be 
necessary by the examiner should be 
accomplished.  

The examiner should identify and describe 
the severity of all symptoms, including 
limitation of motion, recurrent 
subluxation or lateral instability, and 
whether there is objective evidence of 
pain on motion.  If so, the examiner 
should identify to what extent the Veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups or with repeated 
use.  The examiner should equate such 
functional losses to additional degrees of 
limited motion (beyond that shown 
clinically). 

The examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's service-connected right knee 
disability would be sufficient to preclude 
him from obtaining or retaining gainful 
employment for which his education and 
occupational experience would otherwise 
qualify him.  

Complete rationale for any opinion offered 
should be provided.   
 
4.  If it is found that the Veteran's 
service-connected right knee disability 
precludes gainful employment, the AMC/RO 
should refer the case to VA's Director of 
C&P for consideration of entitlement to a 
TDIU under the provisions of 38 C.F.R. 
§ 4.16(b).  

5.  Thereafter, readjudicate the issues on 
appeal, to include staged ratings and the 
issue of entitlement to TDIU, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

